831 F.2d 298
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Charles SCOTT, Defendant-Appellant.
No. 87-1111.
United States Court of Appeals, Sixth Circuit.
Oct. 15, 1987.

Before BOYCE F. MARTIN, Jr., NATHANIEL R. JONES and BOGGS, Circuit Judges.
PER CURIAM.


1
Charles Scott was convicted of drug trafficking, in violation of 21 U.S.C. Secs. 841(a)(1) and 846.  He was sentenced to twelve years in prison.  He now complains that the sentence was disproportionate to his offenses and disproportionate to the sentence given a codefendant, in violation of his rights under the eighth amendment to the United States Constitution.


2
The law in this circuit is clear that a prison sentence which is within the maximum authorized by statute cannot violate the Eighth Amendment by reason by any disproportion, so long as the sentence is less than life imprisonment without possibility of parole.    Chandler v. Jones, 813 F.2d 773, 778 (6th Cir.1987), citing Rummel v. Estelle, 445 U.S. 263 (1980).  We therefore AFFIRM the judgment and sentence of the district court.